--------------------------------------------------------------------------------

Exhibit 10.1


FOURTH AMENDMENT TO
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into this 1ST day of July, 2009, by and between
SILICON VALLEY BANK (“Bank”) and CONCURRENT COMPUTER CORPORATION, a Delaware
corporation (“Borrower”) whose address is 4375 River Green Parkway, Suite 100,
Duluth, Georgia 30096.


Recitals


A.           Bank and Borrower have entered into that certain Amended and
Restated Loan and Security Agreement dated as of December 22, 2006, as
heretofore amended (as the same may from time to time be amended, modified,
supplemented or restated, the “Loan Agreement”).


B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.


C.           Borrower has requested that Bank amend the Loan Agreement to
increase the Permitted Indebtedness.


D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.


Agreement


Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.


2.             Amendments to Loan Agreement.


2.1           Section 13 (Definition of Permitted Indebtedness).  Section 13 of
the Loan Agreement is hereby amended by deleting clause (g) of the definition of
“Permitted Indebtedness” and by substituting therefore a new clause (g), to read
as follows:


(a)           Indebtedness in an aggregate principal amount not to exceed
$2,000,000 secured by Permitted Liens;


2.2           Section 13 (Definition of Permitted Liens).  Section 13 of the
Loan Agreement is hereby further amended by deleting clause (c) of the
definition of “Permitted Liens” and by substituting therefore a new clause (c),
to read as follows:

 
 

--------------------------------------------------------------------------------

 

 (c)           Purchase money Liens (i) on Equipment acquired or held by
Borrower or its Subsidiaries incurred for financing the acquisition of the
Equipment or incurred within one hundred twenty (120) days after such
acquisitions, provided that the aggregate principal amount of Indebtedness
secured by such Liens does not exceed $2,000,000 at any one time outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the Proceeds of the Equipment;


3.             Limitation of Amendments.


3.1           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank or Borrower may now have or may have in the
future under or in connection with any Loan Document.


3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.


4.             Representations and Warranties.  To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:


4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;


4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;


4.3           The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;


4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;


4.5           The execution and delivery of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound.

 
 

--------------------------------------------------------------------------------

 

4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower or any of its Subsidiaries, except as already has
been obtained or made; and


4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.


5.             Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.


6.             Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
(b) Bank’s receipt of the Subsidiary Ratification Agreement substantially in the
form attached hereto as Schedule 1, duly executed and delivered by each
Guarantor, (c) Bank’s receipt of the Subordination Agreement Ratification
substantially in the form attached hereto as Schedule 2, duly executed and
delivered by each signatory thereto, and (d) payment of Bank’s reasonable legal
fees and expenses in connection with the negotiation and preparation of this
Amendment.


[Signature page follows.]

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered under seal as of the date first written above.


BANK
       
SILICON VALLEY BANK
             
By:
/s/ Anthony Barkett
 
Name:
Anthony Barkett
 
Title:
VP
             
BORROWER
             
CONCURRENT COMPUTER CORPORATION
             
By:
/s/ Emory O. Berry
 
Name:
Emory O. Berry
 
Title:
CFO and EVP of Operations
 

 
 
 

--------------------------------------------------------------------------------

 

SUBSIDIARY REAFFIRMATION AGREEMENT




THIS SUBSIDIARY REAFFIRMATION AGREEMENT (this “Agreement”) is entered into as of
July 1, 2009, by EVERSTREAM HOLDINGS, INC., a Delaware corporation, EVERSTREAM,
INC., a Delaware corporation, and EHI PATENT CO. LLC, a New York limited
liability company (each an “Obligor” and collectively, the “Obligors”) in favor
of SILICON VALLEY BANK (“Bank”).


W I T N E S S E T H :


WHEREAS, Concurrent Computer Corporation (“Borrower”) and Bank entered into a
certain Loan and Security Agreement dated as of December 23, 2004 between
Borrower and Bank (as amended from time to time, the “Original Loan Agreement”)
pursuant to which Bank made certain loans and extensions of credit to Borrower;
and


WHEREAS, in connection with the Original Loan Agreement, Obligors have executed
and delivered to Bank (a) that certain Unconditional Guaranty dated April 6,
2006 (as amended from time to time, the “Guaranty”), pursuant to which Obligors,
among other things, have unconditionally guaranteed repayment of all Obligations
under the Original Loan Agreement; (b) that certain Security Agreement dated as
of April 6, 2006 (as amended from time to time, the “Security Agreement”)
pursuant to which the Obligors granted to the Bank a security interest in
substantially all of their assets as security for their obligations under the
Guaranty and for the obligations of the Borrower under the Original Loan
Agreement and (c) that certain Intellectual Property Security Agreement dated
April 6, 2006 (as amended from time to time, the “IP Security Agreement”)
pursuant to which the Obligors granted to the Bank a security interest in
substantially all of their Intellectual Property as security for their
obligations under the Guaranty and for the obligations of the Borrower under the
Original Loan Agreement; and


WHEREAS, Borrower and Bank amended and restated the Original Loan Agreement
pursuant to that certain Amended and Restated Loan and Security Agreement dated
as of December 22, 2006 (the “Loan Agreement”) and, in connection therewith, the
Obligors reaffirmed their obligations under the Guaranty, the Security Agreement
and the IP Security Agreement as security for the obligations arising under the
Loan Agreement; and


WHEREAS, Borrower and Bank propose to amend the Loan Agreement pursuant to that
certain Fourth Amendment to Amended and Restated Loan and Security Agreement
dated of even date herewith (the “Fourth Amendment”) to permit the Borrower to
incur an increased amount of secured indebtedness and to make certain other
amendments set forth therein;


WHEREAS, it is a condition precedent to the effectiveness of the Fourth
Amendment that the Obligors execute and deliver this Agreement;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Obligors agree as follows:
 
 

--------------------------------------------------------------------------------

 
 

1.           All capitalized terms used herein and not otherwise defined shall
have the meanings given to such terms in the Loan Agreement, as amended through
and including the Fourth Amendment (the “Amended Loan Agreement”).

2.           Each Obligor acknowledges receipt of a copy of the Fourth Amendment
and consent to, and agree to be bound by, to the extent applicable the terms and
conditions thereof.


3.           Each Obligor hereby agrees that all references in the Guaranty, the
Security Agreement and the IP Security Agreement to the “Loan Agreement” shall
henceforth be deemed to refer to the Amended Loan Agreement.


4.           Each Obligor acknowledges and agrees that all obligations of the
Borrower under the Amended Loan Agreement are included in the “Obligations,” as
such term is defined in the Guaranty, and are guaranteed by the Guaranty.


5.           Each Obligor acknowledges and agrees that all Obligations of the
Borrower under the Amended Loan Agreement are included in the “Obligations,” as
such term is used in the Security Agreement, and are secured by the security
interests in the Collateral granted by the Security Agreement.


6.           Each Obligor acknowledges and agrees that all Obligations under the
Amended Loan Agreement are secured by the security interests in the Intellectual
Property granted by the IP Security Agreement.


7.           Each Obligor reaffirms all the terms and conditions of the
Guaranty, the Security Agreement and the IP Security Agreement and agrees that
the Guaranty, the Security Agreement and the IP Security Agreement, and their
obligations thereunder, remain in full force and effect, without release,
diminution or impairment, notwithstanding the execution and delivery of the
Fourth Amendment or any other agreement, document or instrument.


8.           This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, are an original, and all taken together, are one Agreement.  This
Agreement shall constitute a Loan Document.
 
9.           This Agreement shall be governed by the laws of the State of
Georgia.
 


[signatures appear on following page]
 

 
2

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the Obligors have executed this Reaffirmation and Agreement
under seal as of the date first written above.
 




 
EVERSTREAM HOLDINGS, INC.
                 
By:
/s/ Emory O. Berry
   
Name: Emory O. Berry
   
Title: Director
                   
EVERSTREAM, INC.
                   
By:
 /s/ Emory O. Berry
   
Name: Emory O. Berry
   
Title: Director
                           
EHI PATENT CO. LLC
                   
By:
 /s/ Emory O. Berry
   
Name: Emory O. Berry
   
Title: Director
 







reaffirmation of subsidiaries
signature page
 
3

--------------------------------------------------------------------------------


 
REAFFIRMATION OF
SUBORDINATION AGREEMENT


THIS REAFFIRMATION OF SUBORDINATION AGREEMENT (this “Reaffirmation”) is entered
into as of July 1, 2009, in favor of SILICON VALLEY BANK (“Bank”) by each of the
undersigned entities (individually a “Subordinated Creditor” and collectively,
the “Subordinated Creditors”).


W I T N E S S E T H :


WHEREAS, Concurrent Computer Corporation (“Borrower”) and Bank entered into that
certain Loan and Security Agreement dated as of December 23, 2004, as amended
(referred to herein as the "Original Loan Agreement"), pursuant to which Bank
extended credit accommodations to Borrower secured by the Collateral (as defined
in the Loan Agreement); and


WHEREAS, in connection with the Loan Agreement, the Subordinated Creditors Agent
executed and delivered to Bank that certain Subordination Agreement dated
February 4, 2005 (as amended from time to time, the “Subordination Agreement”),
subordinating in right of payment all amounts owed to Borrower by the
Subordinated Creditors; and


WHEREAS, Borrower and Bank amended and restated the Original Loan Agreement
pursuant to that certain Amended and Restated Loan and Security Agreement dated
as of December 22, 2006 (the “Loan Agreement”) and, in connection therewith, the
Subordinating Creditors reaffirmed their obligations under the Subordination
Agreement; and


WHEREAS, Borrower and Bank propose to amend the Loan Agreement pursuant to that
certain Fourth Amendment to Amended and Restated Loan and Security Agreement
dated of even date herewith (the “Fourth Amendment”) to permit the Borrower to
incur an increased amount of secured indebtedness and to make certain other
amendments set forth therein;


WHEREAS, it is a condition precedent to the effectiveness of the Fourth
Amendment that the Subordinating Creditors execute and deliver this Agreement;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Subordinated Creditors agree as follows:


1.           All capitalized terms used herein and not otherwise defined shall
have the meanings given to such terms in the Subordination Agreement.


2.           Each Subordinated Creditor hereby agrees that all references in the
Subordination Agreement to the “Loan Agreement” shall henceforth be deemed to
refer to the Loan Agreement, as amended through and including the Fourth
Amendment (as so amended, the “Amended Loan Agreement”).

 
 

--------------------------------------------------------------------------------

 

3.           Each Subordinated Creditor acknowledges and agrees that (a) all
“Obligations” under, and as such term is defined in, the Amended Loan Agreement
constitute Senior Debt under the Subordination Agreement and are entitled to all
the benefits afforded to the Senior Debt under the Subordination Agreement and
(b) the Subordination Debt is subordinated to the prior payment of the
Obligations under the Amended Loan Agreement on the terms set for in the
Subordination Agreement.


4.           Each Subordinated Creditor (a) reaffirms and ratifies all the terms
and conditions of the Subordination Agreement and agrees to be bound by the
terms and conditions thereof, as modified hereby and (b) agrees that the
Subordination Agreement, and its obligations thereunder, remain in full force
and effect, without release, diminution or impairment, notwithstanding the
execution and delivery of the Amended Loan Agreement or any other agreement,
document or instrument.


5.           This Reaffirmation may be executed in counterpart and all such
counterparts shall constitute one and the same original.
 
6.           This Reaffirmation shall be governed by the laws of the State of
Georgia.  This Reaffirmation shall constitute a Loan Document.
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Reaffirmation of
Subordination Agreement under seal as of the date first written above.



 
Subordinated Creditors:
           
CONCURRENT COMPUTER ASIA CORPORATION
           
By:
/s/ Emory O. Berry
   
 
Name: Emory O. Berry
   
 
Title: Director
                   
CONCURRENT COMPUTER CANADA, INC.
         
By:
N/A
   
 
Name: N/A
   
 
Title: N/A
                   
CONCURRENT COMPUTER CORPORATION (FRANCE)
         
By:
/s/ Kirk L. Somers
   
 
Name: Kirk L. Somers
   
Title: Director
 


 

 
CONCURRENT REALISATIONS LTD.
           
By:
N/A
   
 
Name: N/A
   
 
Title: N/A
                   
CONCURRENT COMPUTER CORPORATION PTY LTD
           
By:
/s/ Kirk L. Somers
   
 
Name: Kirk L. Somers
   
Title: Director
 

 
 
3

--------------------------------------------------------------------------------

 
 

 
CONCURRENT COMPUTER FRANCE, S.A.
           
By:
/s/ Birgit Grossmann
   
 
Name: Birgit Grossmann
 
 
Title: President, Director, General/Managing Director
                 
CONCURRENT COMPUTER GMBH
           
By:
/s/ Birgit Grossmann
   
 
Name: Birgit Grossmann
 
 
Title: President, Director, General/Managing Director
                 
CONCURRENT COMPUTER HISPANIA, S.A.
           
By:
/s/ Birgit Grossmann
   
 
Name: Birgit Grossmann
 
 
Title: Director
                 
CONCURRENT UK LIMITED
           
By:
/s/ Emory O. Berry
   
 
Name: Emory O. Berry
 
 
Title: Director
                 
CONCURRENT COMPUTER HONG KONG LIMITED
           
By:
/s/ Emory O. Berry
   
 
Name: Emory O. Berry
 
 
Title: Director


 
4

--------------------------------------------------------------------------------

 



 
CONCURRENT COMPUTER NEW ZEALAND LIMITED
         
By:
N/A
     
Name: N/A
   
Title: N/A
                 
CONCURRENT FEDERAL SYSTEMS, INC.
         
By:
/s/ Emory O. Berry
     
Name: Emory O. Berry
   
Title: Director
                 
CONCURRENT HOLDING CORPORATION
         
By:
/s/ Emory O. Berry
     
Name: Emory O. Berry
   
Title: Director
                 
CONCURRENT NIPPON CORPORATION
         
By:
/s/ Emory O. Berry
     
Name: Emory O. Berry
   
Title: Director
                 
CONCURRENT SECURITIES CORPORATION
         
By:
/s/ Emory O. Berry
     
Name: Emory O. Berry
   
Title: Director

 
 
5

--------------------------------------------------------------------------------

 